DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The application filed on 08/24/20 is acknowledged. 

Status of Claims
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Examiner's Comments
Intended Use/Functional Language
Claim 7 recites:
"said at least one processor configured … at least to: …."
Claims 8 and 11-14 recite:
"said at least one processor is further configured … at least to: …."
Claim 9
"a verbal language processing engine configured to …; a natural language processing engine configured to …; and an audio-visual language processing engine configured …."
Claim 10 recites:
"wherein one or more of the verbal language processing engine, the natural language processing engine, and the audio-visual language processing engine is configured for at least …."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.
Optional Language/Contingent Limitations
Claim 5 recites:
"in an instance in which said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation is determined to be indicative of a question that can only be answered by said payee, forwarding said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation to a payee device." The forwarding is recited as being performed only in an instance in which the recited determination is made. Accordingly, the method of claim 5 does not require that the forwarding be performed.
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.


The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejections under 35 U.S.C. 103 below.

Claim Objections
Claims 14 and 20 objected to because of the following informalities:
Claim 14 and 20 recite "generating …." As dictated by the grammar and consistent with the remainder of the respective claim, "generating" should be changed to "generate." Also, as dictated by the form and consistent with the remainder of the claim, an indent should be inserted prior to this word. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claims 1, 7 and 15 are directed to a method for preparing an interactive bill for a user, an apparatus, and at least one non-transitory computer readable medium.
Claims 1, 7 and 15 are directed to the abstract idea of "bill presentment and payment processing, including use of an audio-visual presentation based on language analysis of bill content" which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices 

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of bill presentment and payment processing, including use of an audio-visual presentation based 
Hence, claims 1, 7 and 15 are not patent eligible.
Dependent claims 2-6, 8-14 and 16-20 describe additional operations of the abstract idea (claims 2-6, 8, 11-14 and 16-20), and/or generic computer elements/operations used to implement the abstract idea or details thereof (claims 2-6, 8-14 and 16-20). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide 

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claims 5 and 19 recite "determining whether said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation is indicative of a question that can only be answered by said payee; and in an instance in which said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation is determined to be indicative of a question that can only be answered by said payee, forwarding said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation to a payee device," but the specification does not provide details on what this action ("determining …") comprises or how it is performed. The most related subject matter in Applicant's specification is in 0065, which states:
"In some embodiments, receiving a command, question, comment, or other such interaction from the user, viewer, or payor to the application presenting the interactive media content may result in the application or device running the application determining … that the question is outside the bounds of the type of question the application is able to answer, …. In such instances, the application or device running the application may communicate to the user, viewer, or payor that a fulsome answer cannot be provided or that the service cannot be executed at this time, and the application or device may escalate the unanswered question or unexecuted service to the payee or a third party for further intervention or action. In some embodiments, the escalated unanswered question or unexecuted service can be transferred to the payee or a third party …. (Emphasis added)

The specification does not describe at all how the inventor intended (i) the above-quoted determination to be made or (ii) the claimed determination to be made. Note while, e.g., 0057 describes using a natural language processing engine, a computer  bot, a chatbot or the like, and interpreting the meaning of a user's question, this does not describe how the inventor intended the above-quoted determination to be made or the claimed determination to be made.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope 
Claims 1, 7 and 15 recite "assigning one or more markups and one or more metadata with respective content fields of the plurality of content fields, …." The underlined language (assign x with y) is not grammatical, and this renders the meaning of the claim unclear. As best understood, "with" should be changed to "to."  
Claims 5 and 19 recite "determining whether said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to is indicative of a question that can only be answered by said payee; and in an instance in which said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation is determined to be indicative of a question that can only be answered by said payee, forwarding said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation to a payee device." 
It is not understood how a question can be not able to be answered by a party other than the payee. All other things being equal, any party can answer a question (even if only certain parties have knowledge sufficient to answer the question correctly). It is noted that 'answering a question' does not entail answering the question correctly. Accordingly, it is deemed not possible to determine a communication to be indicative of a question that can only be answered by a payee. Accordingly, the metes and bounds of a claim requiring that such a determination be made would be indefinite.


An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree (U.S. Patent .

Regarding Claims 1, 7 and 15
Roundtree teaches:
receiving, at a computing device, digital information associated with a bill between a payee and a payor, the digital information comprising textual information indicative of payee information, payor information, and bill information; (0046, 0051,  Fig.8)
generating … an audio-visual presentation associated with said bill. (0051, Figs. 7, 8)
Roundtree does not explicitly disclose but Dutta teaches:
determining, using a textual language processor, from at least the digital information associated with the bill between the payee and the payor, a plurality of content fields from the bill; (0048, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)
assigning one or more markups and one or more metadata with respective content fields of the plurality of content fields, wherein respective markups indicate a particular portion of the bill associated with respective content fields of the plurality of content fields, wherein respective metadata associated with respective content fields of the plurality of content fields comprise one or more from among: information indicative of a content type, a content group, a unique identifier associated with the respective content field, a processing designation associated with said content field, and a security designation; the method further comprising: (0048, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)
… using said plurality of content fields, said plurality of markups, and said metadata …. (Fig. 12, 0064 (e.g., "The bill includes payment information in a markup language format, …. OCR is performed on this image (step 1202). Next, the payment information is in the bill identified (step 1204). Payment amount and routing information is obtained from the payment information (step 1206). Payment amount and payment options are then presented to the user (step 1208)."); Fig. 9, 0052 (e.g., "… bill payment is facilitated through markup language information 908 …. markup language information 908 may include amount due, … as well as the name of the company to which the payment is to be sent."); 0048 (e.g., "… bill 712 includes payment information 714, which is in a markup language format …. The scanned image is searched to identify payment information 714, which is used to process the bill for the user at ATM 700"); -- the foregoing citations teach the use of content fields, markups, and metadata in generating the presentation; the following citations indicate for context 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Roundtree's systems and methods for bill presentment and payment processing including audio-visual presentation, by incorporating therein these teachings of Dutta, because while Roundtree, e.g., 0046, Fig. 6, 0051 teaches obtaining billing information, e.g., from a remote server, and invoking a content rendering system 640 to present the interactive bill pay content to the user, Roundtree does not disclose full implementation detail for the content rendering, and these teachings of Dutta provide such implementation detail according to known methods of rendering content, see Dutta, citations indicated above. Thus, too, the combination in question is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Regarding Claims 2, 8 and 16
Roundtree in view of Dutta teaches the limitations of base claims 1, 7 and 15 as set forth above. Roundtree further teaches:
providing said audio-visual presentation associated with said bill to a payor device associated with said payor. (0051)

Regarding Claim 9 
Roundtree in view of Dutta teaches the limitations of base claim 7 and intervening claim 8 as set forth above. Dutta further teaches:
a verbal language processing engine configured to process and linguistically analyze verbal language, aural language, data indicative of recorded aural language, textual information, numerical information, video, or images; a natural language processing engine configured to process and linguistically analyze verbal language, aural language, data indicative of recorded aural language, textual information, numerical information, video, or images; and an audio-visual language processing engine configured to process and linguistically analyze verbal language, aural language, data indicative of recorded aural language, textual information, numerical information, video, or images. (0048, 0050, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)
Regarding Claim 10 
Roundtree in view of Dutta teaches the limitations of base claim 7 and intervening claims 8 and 9 as set forth above. Roundtree further teaches:
wherein one or more of the verbal language processing engine, the natural language processing engine, and the audio-visual language processing engine is configured for at least one from among: optical character recognition, speech recognition, speech segmentation, text-to-speech processing, word segmentation, tokenization, knowledge extraction, neural network analysis, machine learning analysis, probabilistic analysis and decision making, lemmatization, morphological segmentation, part-of-speech tagging, stemming, statistical analysis and semantic extrapolation, grammar induction, sentence breaking, sentence boundary disambiguation, parsing, stochastic grammar analysis, lexical semantic analysis, distribution semantic analysis, named entry recognition, sentiment analysis, terminology extraction, word sense disambiguation, relationship extraction, semantic parsing, semantic role labelling, coreference resolution, discourse analysis, implicit semantic role labelling, textual entailment recognition, topic segmentation and recognition, automatic summarization, machine translation, natural language understanding, natural language generation, and question answering. (0048, 0050, 0052, 0056, 0058-0059, 0064, Figs. 9, 12)

Claims 3-6, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roundtree (U.S. Patent Application Publication No. 2014/0089098 A1), in view of Dutta et al. (U.S. Patent Application Publication No. 2002/0152165 A1), hereafter Dutta, and further in view of Mauro (U.S. Patent Application Publication No. 2013/0094633 A1).

Regarding Claims 3, 11 and 17
Roundtree in view of Dutta teaches the limitations of base claims 1, 7 and 15 and intervening claims 2, 8 and 16 as set forth above. 
While Roundtree 0048, 0051 teaches the "receiving …" operation of claims 3, 11 and 17, Roundtree does not explicitly disclose the "in response …,  initiating …" operation of claims 3, 11 and 17, but Mauro teaches:
receiving, from said payor device associated with said payor, one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation; and (0075 (e.g., "select[ion of] a 'say it' button 810 and ent[ry 
in response to said receiving, initiating one or more from among: a verbal language processing engine, a natural language processing engine, and an audio-visual language processing engine. (0074-0075 (e.g., "speech recognition based on statistically trained language models …"; "parsing keywords from the query 805 …"))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Roundtree's systems and methods for bill presentment and payment processing including audio-visual presentation, by incorporating therein these teachings of Mauro, because it would permit a wider range of interaction with the user, e.g., via speech/natural language input, thus increasing user-friendliness, tailoring the systems/methods more toward the user's wants/interests, and thereby also benefitting the service providers by facilitating user self-support and reducing the need for the service provider to provide customer support via customer support calls, see Roundtree, 0002-0003, 0019, 0057-0059, Mauro, 0007, 0074-0076. Thus, too, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or 

Regarding Claims 4, 12 and 18
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 and intervening claims 3, 11 and 17 as set forth above. Mauro further teaches:
determining, using one or more of the verbal language processing engine, the natural language processing engine, or the audio-visual language processing engine, a response ("displaying visual representations 840 of the states of the IVR system 110 determined to be most related to the user's query 805."; "In addition, the IVR enhancement system 105 provides information related to each state and associated visual representations 540 of the state to display with the  visual representations. For example, information 820a-d includes a detailed description related to each of the visual representations 840 ….") to said one or more of verbal communication, natural language textual communication, and visual-manual communication received from said payor device; (0074-0076)
generating a further audio-visual presentation indicative of said response; and 
providing said further audio-visual presentation indicative of said response to said payor device. (0074-0076, Fig. 8, 820a-d)
While Mauro's entire invention is directed to an IVR (audio) system enhanced by a visual aspect (hence a system that provides audio-visual presentations), see, e.g., Abstract, and Mauro teaches that the further presentation (response) is provided by this enhanced IVR system, see 0074-0076, Mauro does not explicitly state that the further presentation (response) in this particular scenario includes "audio" content. However, it would be obvious to combine the embodiment of this particular scenario with another embodiment of Mauro that teaches interacting with a user via both visual and audio content, since the fundamental purpose of Mauro's invention is to provide for user interaction encompassing both audio and visual content. In addition, the combination in question is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.
 
Regarding Claims 5, 13 and 19 
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 and intervening claims 3, 11 and 17 as set forth above. Mauro further teaches:
determining whether said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation is indicative of a question (Fig. 5, stage 2 511b, 520f, 0068 account balance request 520f) that can only be answered by said payee; and (0061 ("A user may interact with the credit card company's IVR system …. Each interaction a user has with a state may cause a transaction to another state."), 0068 (as explained below))
in an instance in which said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation is determined to be indicative of a question that can only be answered by said payee, forwarding (Fig. 5, stage 2 511b, 550) said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation to a payee device (Fig. 5, stage 2 511b, 505, 510). (0068 ("In this example, the user selection is account balance 520f. In response to receiving the user selection 545, synchronization 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Roundtree's systems and methods for bill presentment and payment processing including audio-visual presentation, by incorporating therein these teachings of Mauro, because it would permit improved interaction with the user, e.g., more successful/efficient answering of user's queries, thus increasing user-friendliness, tailoring the systems/methods more toward the user's wants/interests, and thereby also benefitting the service providers by facilitating user self-support and reducing the need for the service provider to provide customer support via customer support calls, see Roundtree, 0002-0003, 0019, 0057-0059, Mauro, 0007, 0074-0076. 

Regarding Claims 6, 14 and 20 
Roundtree in view of Dutta and Mauro teaches the limitations of base claims 1, 7 and 15 and intervening claims 3, 11 and 17 as set forth above. Roundtree further teaches:
determining whether said one or more of verbal communication related to said audio-visual presentation, natural language textual communication related to said audio-visual presentation, and visual-manual communication related to said audio-visual presentation is indicative of a command to initiate a payment between the payor and the payee; (Fig. 8, 0051 (e.g., "interactive content … billing statement information, interactive buttons 850 allowing the customer to pay a bill …."))
Roundtree does not explicitly disclose but Dutta teaches:
determining, from said plurality of content fields from the bill, at least one billed amount; 
generating a payment command message indicative of a command to initiate payment of the billed amount, from an account associated with the payor, to an account associated with the payee; and (0061 ("bill payment generated …."))
transmitting said payment command message to or towards one or more of: the payee device, the payor device, a payment processing device, and a banking device. (0061 ("bill payment generated at ATM … sent to server for processing"), 0055 ("ATM transaction application 1010 handles transmission … of information to … financial institutions."))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Roundtree's systems and methods for bill presentment and payment processing including audio-visual presentation, by incorporating therein these teachings of Dutta, because while Roundtree, e.g., 0051, Fig. 8, teaches allowing a customer to pay a bill, Roundtree does not disclose full implementation detail for this, and these teachings of Dutta provide such implementation detail according to known methods, see Dutta, citations indicated above. Thus, too, the combination in question is a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692